In an action to recover damages for personal injuries, the defendants Elvin Swanson and Harry Swanson appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (McGuirk, J.), as denied their cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.